DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 21-37 are allowable over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:
As to the prior art of record, the prior art references in combination, did not fairly suggest or teach selecting a subset of a subset of audio files where the initial subset the subset of audio files for a known customer service agent which include at least one other speaker who is a customer and the subsequent subset is selected based on maximizing in each individual audio file the acoustical difference between the known customer service agent and the customer in that audio file. Support for this limitation is found in the specification at Para, [0006] and [0035], Arrowood (9001976) teaches determining two different subsets of calls based on two different customer service agents who are associated with different audio files, not two different customer service agents in the same audio file. (Arrowood Col 7 line 60 -Col. 8 line 26). Further,  Arrowood does not teach selecting a subset based on the acoustical difference in the voice of a known customer service agent and a customer where both voices are present in the same audio file. The Pereg (20180181417) reference fails to overcome Arrowwoods deficiencies.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
02/21/2022